DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Request for Continued Examination (RCE) filed October 4, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of dams at an outside of the valley portion between the first valley area and the second valley area of the valley portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0237533 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. 
In regard to claim 1, Kim et al. teach a display device 1 comprising:  a substrate 100 comprising a display area DA and a non-display area PA; a circuit portion 110 on the non-display area DA, the circuit portion 110 comprising a first circuit portion (TFT-P left) and a second circuit portion (TFT-P right); a valley portion 206VH/207VH separating the first circuit portion (TFT-P left) and the second circuit portion (TFT-P right) from each other; and a thin film encapsulation layer 300 sealing the display area DA, the thin film encapsulation layer 300 extending from the display area DA to the valley portion 206VH/207VH, wherein the first circuit portion (TFT-P right) is between the valley portion 206VH/207VH and the display area DA, and the second circuit portion (TFT-P left) is at an outside of the valley portion 206VH/207VH and comprises at least one thin film transistor TFT, an internal layer (208 to the right of 206VH/207VH) on the first circuit portion (TFT-P right) comprises a plurality of island portions (208 to the right of 206VH/207VH) that are apart from one another in a first direction Y and a second direction X crossing the first direction Y, an external layer (208 to the left of 206VH/207VH) on the second circuit portion (TFT-P left) comprises a plurality of grooves 208H extending in the first direction Y and separated from one another in the second direction X, and the first direction Y and the second direction X are parallel to a main surface of the substrate 100 (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 2, Kim et al. teach display elements OLED on the display area DA and comprising a pixel electrode 221 and an opposite electrode ; and a connecting conductive layer comprising a same material as a material of the pixel electrode 221 and extending from the first circuit portion (TFT-P right) to the second circuit portion (TFT-P left), and the connecting conductive layer 1270/1270P comprises a plurality of holes 1270H (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 3, Kim et al. teach the external layer (208 to the left of 206VH/207VH) covering the plurality of holes 1270H (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 4, Kim et al. teach the external layer (208 to the right of 206VH/207VH) divided into a plurality of pattern portions by the at least one groove, 208H;  and the plurality of pattern portions covers the plurality of holes 1270H (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 6, Kim et al. teach the internal layer (208 to the left of 206VH/207VH)and the external layer (208 to the right of 206VH/207VH) are separated from each other by the valley portion 206VH/207VH (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 7, Kim et al. teach a first external insulating layer (206 to the left of 206VH/207VH) is between the second circuit portion (TFT-P right) and the external layer (208 to the left of 206VH/207VH) (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 8, Kim et al. teach a display device 1 comprising:  a substrate 100 comprising a display area DA and a non-display area PA; a circuit portion 110 on the non-display area PA, the circuit portion 110 comprising a first circuit portion (TFT-P right) and a second circuit portion (TFT-P left); a valley portion 206VH/207VH separating the first circuit portion (TFT-P right) and the second circuit portion (TFT-P left) from each other; and a thin film encapsulation layer 300 sealing the display area DA, the thin film encapsulation layer 300 extending from the display area DA to the valley portion 206VH/207VH, wherein the first circuit portion (TFT-P right) is between the valley portion 206VH/207VH and the display area DA, and the second circuit portion (TFT-P left) is at an outside of the valley portion 206VH/207VH, an internal layer (208 to the right of 206VH/207VH) on the first circuit portion (TFT-P right) comprises a plurality of island portions (208 to the right of 206VH/207VH) that are apart from one another in a first direction Y and a second direction X crossing the first direction Y, an external layer (208 to the left of 206VH/207VH) on the second circuit portion (TFT-P left) comprises a plurality of grooves 208H extending in the first direction Y and separated from one another in the second direction X, a first external insulating layer (206 to the left of 206VH/207VH) is between the second circuit portion (TFT-P left) and the external layer, a second external insulating layer (207 to the left of 206VH/207VH) is between the first external insulating layer (206 to the left of 206VH/207VH) and the external layer (208 to the left of 206VH/207VH), and the first direction Y and the second direction X are parallel to a main surface of the substrate 100 (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 10, Kim et al. teach a dam portion 180 around the valley portion 206VH/207VH (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 11, Kim et al. teach the dam portion 180 comprising a plurality of dams, and the plurality of dams extending in the second direction X (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 12, Kim et al. teach the at least one groove 208H of the external layer (208 to the left of 206VH/207VH) surrounding the valley portion 206VH/207VH (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 13, Kim et al. teach the thin film encapsulation layer 300 comprising at least one inorganic encapsulation layer 310/330 and at least one organic encapsulation layer 320 (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 14, Kim et al. teach an input sensor 425 on the thin film encapsulation layer 300 (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 15, Kim et al. teach the input sensor 425 comprising a touch wiring 425-1/425-2/425-3/425-4 on the non-display area PA (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 16, Kim et al. teach a display device 1 comprising:  a substrate 100 comprising a display area DA and a non-display area PA; a valley portion 206VH/207VH around the display area DA in the non-display area PA, the valley portion 206VH/207VH comprising a first valley area and a second valley area facing each other; a circuit portion 110 at an outside of at least one of the first valley area and the second valley area, the circuit portion 110 extending in a first direction Y and comprising at least one thin film transistor TFT; an external layer (206 to the left of 206VH/207VH) comprising a plurality of grooves 208H extending in the first direction Y on the circuit portion 110 and separated from one another in a second direction X crossing the first direction Y; a plurality of dams 180 at an outside of the valley portion 206VH/207VH between the first valley area and the second valley area of the valley portion 206VH/207VH, the plurality of dams 180 extending in the second direction X; a thin film encapsulation layer 300 sealing the display area DA, the thin film encapsulation layer 300 extending to the non-display area PA, and the first direction Y and the second direction X are parallel to a main surface of the substrate 100 (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 17, Kim et al. teach display elements OLED on the display area DA and comprising a pixel electrode 221 and an opposite electrode 223; and a connecting conductive layer 1270 on the circuit portion 110 and comprising a same material as a material of the pixel electrode 221, and the connecting conductive layer 1270 comprises a plurality of holes 1270H (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 18, Kim et al. teach the external layer (208 to the left of 206VH/207VH) covering the plurality of holes 1270H (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 19, Kim et al. teach the external layer (208 to the left of 206VH/207VH) divided into a plurality of pattern portions (208 to the left of 206VH/207VH) by the at least one groove 208H (Figure 8, pages 3-8, paragraphs [0066]-[0123]).
In regard to claim 20, Kim et al. teach the plurality of pattern portions (208 to the left of 206VH/207VH) covering the plurality of holes 1270H (Figure 8, pages 3-8, paragraphs [0066]-[0123]).

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Park et al. (US 2020/0194534 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
October 11, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822